Clark, J.
This action in assumpsit was commenced in justice’s court. The cause was appealed to the circuit court and tried without a jury. Plaintiff had judgment for $27.64. Defendant has brought the case here for review on case-made.
The court made no findings of fact and law and none were requested. There is therefore nothing here to review. McDonell v. Union Trust Co., 139 Mich. 386; Simon v. Zarevich, 213 Mich. 662; Robbins v. Simons Sales Co., 218 Mich. 569; Tuxbury v. Freneh, 39 Mich. 190.
Judgment affirmed.
North, Fellows, Wiest, McDonald, and Sharpe, JJ., concurred.
Chief Justice Flannigan and the late Justice Bird took no part in this decision.